DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1, 5, and 8-16 are pending. Applicant’s amendment has overcome rejections over Osanai (JP-2010234401-A).

Response to Arguments
Applicant’s arguments, see arguments directed to the weight ratios of Ag and light metal, filed April 16, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 102 has been withdrawn. 

Election/Restrictions
Claims 1 and 5 are directed to a product which would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-16, directed to the process of making or using a product which would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 2, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 currently recites “the silver powder has a weight ratio of 2 wt% to 6 wt%, and the light metal powder has a weight ratio of 94 wt% to 98 wt%”; however, claim 1 also recites a “light metal joint filler, formed by uniformly mixing a solvent with a light metal powder and a silver powder”. It is not clear how the claimed joint filler can comprise 6 wt% silver and 94-98wt% light metal powder and any amount of solvent as 6% + 94-98% + any amount of solvent is greater than 100%. If the claimed weight percentages are intended to refer to the percentages of Ag/light metal based on the total amount of powder material and not based on the total amount of joint filler, such distinction is not clear.
Claims 5, and 8-16 are rejected under 35 USC 112(b) because they depend on claim 1.

Claim 14 recites the limitation "The metal joining method according to claim 1" in the preamble.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 appears to be intended to depend on claim 8 which is directed to a metal joining method.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Each of claims 11-13 and 15-16 recites a range for either light metal powder size, Ag powder size, or powder weight ratio which extends beyond the ranges established in claim 1 for either powder size, or powder weight ratio respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1, 5, 8-10, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 currently recites a light metal joint filler, formed by uniformly mixing a solvent with a light metal powder and a silver powder; the particle size of the silver powder is between 400 nm and 500 nm: the particle size of the light metal powder is between 200 µm and 500 µm and the silver powder has a weight ratio of 2 wt% to 6 wt%, and the light metal powder has a weight ratio of 94 wt% to 98 wt%.
The closest prior art reference, Osanai (JP-2010234401-A) discloses joint filler formed of Ag and Al (a light metal) powder; however, Osanai does not meet the presently claimed limitations on composition or powder size.
Note that the above reasons for allowance do not apply to claims 11-13 and 15-16 which recite broader composition feature ranges than the claims on which they depend. It is noted that Osanai (JP-2010234401-A) which met original claim 1 under 35 USC 102 does disclose forming a metal joint with the joint filler through hot pressing (applying a load at elevated temperature) [0028], Osanai bonds a chip to a light metal (Al-AlN) substrate with the joint filler [0038], and Roberts (Roberts, Philip. (2013). Industrial Brazing Practice (2nd Edition) - 9.4 Brazing Filler Materials. Taylor & Francis) teaches aluminum-silicon joint material for brazing aluminum (section 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN101047048A, CN101974303A, and CN105679410A in addition to previously cited Osanai (JP-2010234401-A) were cited in an office action for the foreign application to which the present application claims priority (TW106138449) but have not as of yet been cited on record in the present application. CN101047048A, CN101974303A, and CN105679410A do not disclose or render obvious each of the composition and particle size limitations of the presently claimed joint filler.
Roberts (Roberts, Philip. (2013). Industrial Brazing Practice (2nd Edition) - 9.4 Brazing Filler Materials. Taylor & Francis) discloses brazing the light metal aluminum in general (chapter 9) and tabulates alloy compositions of know n joint filler materials (chapter 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736